DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument

Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of examiner’s amendment. 

ALLOWABLE SUBJECT MATTER

Claims 2 – 25 allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination. The closest prior art discovered is the combination of 
Aila et al. (Publication: US 2005/0134588 A1) in view of Sharma et al. (Publication: US 2016/0086299 A1), Muller et al. (NPL: An Adaptive Hierarchical Occlusion Culling Algorithm for Interactive Large Model Visualization, year 2001), Seiler 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 8, 14, and 20 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 3 – 7, 9 – 13, 15 – 19, and 21 – 25 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-75157515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616